
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 715
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2012
			Mr. King of New York
			 (for himself, Mr. Israel,
			 Mr. Ackerman,
			 Mr. Hinchey,
			 Mr. Turner of New York,
			 Mr. Rangel,
			 Mrs. McCarthy of New York, and
			 Mr. Bishop of New York) submitted the
			 following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Celebrating the 50th anniversary of the
		  Sagamore Hill Historic Site.
	
	
		Whereas in 1870, Theodore Roosevelt, Sr., father of
			 President Theodore Roosevelt, established the family’s summer residence at Cove
			 Neck, Oyster Bay, Long Island;
		Whereas in 1885, President Theodore Roosevelt contracted
			 with John A. Wood & Son, Lawrence, Long Island, to build the home;
		Whereas President Theodore Roosevelt named the estate
			 Sagamore Hill, named for the old Sagamore Mohannis, who, as Chief of his tribe,
			 signed away his rights to the land;
		Whereas in 1887, 1889, and 1891, three children of
			 President Theodore Roosevelt, Theodore, Jr., Kermit, and Ethel, were born at
			 Sagamore Hill;
		Whereas in the summers of 1902 to 1909, Sagamore Hill
			 served as the center of day-to-day administration of the Nation’s
			 affairs;
		Whereas in August 1905, President Theodore Roosevelt
			 conferred with envoys of warring Russia and Japan in the Sagamore Hill library,
			 resulting in the Treaty of Portsmouth which ended the conflict between the
			 United States, Russia, and Japan, and earned President Theodore Roosevelt the
			 Nobel Peace Prize;
		Whereas on January 6, 1919, President Theodore Roosevelt
			 died in his sleep at the age of 60 at Sagamore Hill; and
		Whereas the Theodore Roosevelt Birthplace and Sagamore
			 Hill National Historic Sites, at Twenty-eight and Twenty-six East Twentieth
			 Street, New York City, and Cove Neck, Oyster Bay, Long Island, respectively,
			 were established on July 25, 1962: Now, therefore, be it
		
	
		That the House of Representatives
			 celebrates the 50th anniversary of the Sagamore Hill Historic Site.
		
